Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Staple on 8/3/2022.

The application has been amended as follows: 

	In line 2 of claim 17, replace “of” with “having the structure”

	In line 2 of claim 18, replace “of” with “having the structure”

	In line 2 of claim 25, replace “of” with “having the structure”

	In line 2 of claim 26, replace “of” with “having the structure”

	In line 2 of claim 29, replace “of” with “having the structure”

In line 2 of claim 30, replace “of” with “having the structure”

In lines 1-2 of claim 40, replace “and comprises formula (VI)” with “and has the structure”

In lines 1-2 of claim 41, replace “and comprises formula (V)” with “and has the structure”

--In line 1 of claim 42, replace “and formula (VIII)” with “having the structure”

In lines 1-2 of claim 43, replace “and comprises formula (V)” with “and has the structure”

--In line 1 of claim 44, replace “and formula (IX)” with “having the structure”

--In line 1 of claim 45, replace “and formula (V)” with “having the structure”

Statement of Reasons for Allowance
Claims 17-18, 25-26, and 29-30 have been amended to slightly broaden the scope of the claims to allow for additional short-chain acid groups. Newly added claims 40-45 are equivalent to the claims 17-18, 25-26, and 29-30 of the previous claim set, which were indicated as containing allowable subject matter. The prior art, as exemplified by the Yoshida and Maiti references discussed in the previous office action, does not disclose or render obvious the copolymers of the amended and newly added claims, and one of ordinary skill in the art would not have been motivated to replace the fatty acid residue-containing methacrylate monomers of Yoshida or Maiti with the monomers necessary to arrive at the currently claimed copolymers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771